United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 17-1293
                        ___________________________

        Streambend Properties II, LLC; Streambend Properties VIII, LLC

                       lllllllllllllllllllllPlaintiffs - Appellants

                                           v.

  Ivy Tower Minneapolis, LLC; Ivy Tower Development, LLC; Moody Group,
 LLC; Goben Enterprises, LP; Wischermann Holdings, LLC; Jeffrey Laux; Gary
 Benson; Burnet Realty, LLC; Commonwealth Land Title Insurance Company;
                     John Doe; Mary Rowe; XYZ, Corp.

                      lllllllllllllllllllllDefendants - Appellees
                                      ____________

                    Appeal from United States District Court
                   for the District of Minnesota - Minneapolis
                                  ____________

                          Submitted: November 14, 2017
                            Filed: November 16, 2017
                                  [Unpublished]
                                  ____________

Before WOLLMAN, LOKEN, and COLLOTON, Circuit Judges.
                         ____________

PER CURIAM.

     We have seen this case thrice before. First, we held Streambend Properties II,
LLC and Streambend Properties VIII, LLC (collectively, Streambend) had alleged
enough of a connection with interstate commerce to go forward with claims against
various parties involved in the development of a residential condominium where
Streambend had sought to buy units. See Streambend Props. II, LLC v. Ivy Tower
Minneapolis, LLC, 451 Fed. Appx. 627 (8th Cir. 2012) (unpublished per curiam).
Second, we affirmed the subsequent dismissal of some of those claims and the grant
of summary judgment to the defendants on the rest. See Streambend Props. II, LLC
v. Ivy Tower Minneapolis, LLC, 781 F.3d 1003 (8th Cir. 2015). Third, in an
unreported order, we summarily affirmed after the district court denied a motion by
Streambend’s beneficial owner, Jerald Hammann, to join the case or take
Streambend’s place as plaintiff. In the second and third appeals, we also denied
additional motions originally filed in this court seeking to add Hammann to this
litigation.

       Now, Streambend appeals from the denial of its motion for relief from the
judgment, see Fed. R. Civ. P. 60(b)(6), and a renewed motion for substitution of
parties, see Fed. R. Civ. P. 25(c). We agree with the district court1 that these motions
represent improper attempts to relitigate issues already decided. See SDDS, Inc. v.
South Dakota (In re SDDS, Inc.), 225 F.3d 970, 972 (8th Cir. 2000); see also
Maxfield v. Cintas Corp., No. 2, 487 F.3d 1132, 1134-35 (8th Cir. 2007) (law-of-the-
case and prior-panel doctrines). Streambend’s challenge to our precedent forbidding
the use of Rule 60 motions for such collateral attacks would be unavailing even if we
found it persuasive, because we cannot overrule another panel of this court. See
Maxfield, 487 F.3d at 1135.

      Further, we see no reversible error in the district court’s implicit refusal to
grant Streambend leave to amend the complaint or conduct limited discovery, as
Streambend requested in its briefs. Streambend did not request this alternative relief


      1
      The Honorable Joan N. Ericksen, United States District Judge for the District
of Minnesota.

                                          -2-
by motion, did not cite authority supporting it, did not submit proposed amendments
for review, and did not offer anything more than speculation about what it expected
to discover. Any of these would suffice to justify the district court’s decision. See
Fed. R. Civ. P. 7(b)(1) (motions); United States v. Sigillito, 759 F.3d 913, 933 (8th
Cir. 2014) (legal authority); Popoalii v. Corr. Med. Servs., 512 F.3d 488, 497 (8th
Cir. 2008) (proposed amendments); cf. Toben v. Bridgestone Retail Operations, LLC,
751 F.3d 888, 895 (8th Cir. 2014) (discovery).

      We affirm the denial of Streambend’s motions.
                     ______________________________




                                         -3-